Memorandum: When this appeal was previously before our court (People v Wright, 105 AD2d 1088), we reserved decision and remitted the matter to the Monroe County Court for a hearing "to reconstruct defendant’s mental capacity at the time of trial by means of contemporaneous observations and records.” Following the reconstruction hearing, the court concluded that "the evidence adduced showed defendant was competent in the months preceding trial and at the time of trial.” We agree that the People met their burden of proving defendant’s competence by a fair preponderance of the evidence (see, People v Wright, supra; People v Santos, 43 AD2d 73). Since we previously determined that there is no merit to the other issues raised by defendant on appeal (People v Wright, supra), the judgment of conviction is affirmed (see, People v Armlin, 37 NY2d 167; People v Hudson, 19 NY2d 137, *1016cert denied 398 US 944). (Resubmission of appeal from judgment of Monroe County Court, Celli, J. — assault, first degree.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.